Citation Nr: 0839849	
Decision Date: 11/19/08    Archive Date: 11/25/08	

DOCKET NO.  04-29 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a shell fragment wound to the right 
shoulder.   

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the left arm/elbow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1968 to 
June 1970.  For service in the Republic of Vietnam, he was 
awarded the Purple Heart Medal, among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The case was remanded by the Board in 
July 2006 for a Travel Board hearing, which was conducted by 
the undersigned in April 2007.  In December 2007, the case 
was remanded for the collection of additional VA outpatient 
treatment records, and the conduct of VA orthopedic and 
neurological examinations.  All development requested in the 
Board's earlier remands has been completed and the case is 
now ready for appellate review.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

Effective from April 2004, the veteran is in receipt of a 90 
percent schedular evaluation, and an award of total 
disability based upon individual unemployability. 

The Board notes that the veteran filed a new home address 
with VA in March 2008.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  The residuals of a right shoulder shell fragment wound 
more nearly approximate moderately severe muscle damage in 
consideration of findings of severe right shoulder arthritis, 
with impingement syndrome, and with limitation of motion 
increased in severity because of functional loss due to pain 
on routine and repetitive use.  

3.  The residuals of a left arm/elbow shell fragment wound 
include one small retained foreign body, with moderate muscle 
damage, without arthritis, but effective from the most recent 
VA orthopedic examination in April 2008, left forearm flexion 
is limited to 85 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for right 
shoulder shell fragment wound residuals have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 
4.45, 4.55, 4.56, 4.71a, Diagnostic Codes 5201, 5301, 5303 
(2007).  

2.  Effective from an April 2008 VA examination, but not 
earlier, the criteria for a 20 percent evaluation for the 
residuals of a shell fragment wound of the left arm/elbow 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.55, 4.56, 4.71a, Diagnostic Codes 5206, 
5303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice prior to the 
initial adverse rating in this appeal.  That notice informed 
him of the evidence necessary to substantiate his claims, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advise he submit any relevant 
evidence in his possession.  This initial VCAA notice did not 
include reference to specific schedular criteria consistent 
with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), as it 
obviously preceded that decision of the US Court of Appeals 
for Veterans Claims (Court).  However, during the lengthy 
pendency of this appeal, including two previous remands, the 
veteran has been provided multiple additional VCAA 
notifications and has received Statements of the Case which 
include the relevant Schedular criteria for evaluating the 
disabilities at issue.  Additionally, it is important to note 
that the essential rating criteria for evaluating muscle 
damage from gunshot wounds at all times during the pendency 
of this appeal has been Schedular criteria providing separate 
ratings for muscle damage which is either slight, moderate, 
moderately severe, or severe, and this is not the 
particularized type of rating criteria contemplated in the 
Vazquez decision.  The veteran has also demonstrated actual 
knowledge of this criteria in his multiple written statements 
and testimony provided during a Travel Board hearing.  
Accordingly, the Board finds that any error in failure to 
provide specific schedular criteria for rating muscle 
injuries in VCAA notice is harmless in this appeal.  The 
Board can find no useful purpose to be served by remanding 
this appeal yet again for provision of such notice and will 
proceed to a disposition on the merits which does result in 
an allowance for each claim, albeit not the maximum Schedular 
evaluations possible. 

All known available evidence has been collected for review.  
It is clear that the veteran has received all of his 
treatment from VA, and significant VA outpatient treatment 
records from multiple regions have been collected, and he has 
been provided multiple VA examinations which are adequate for 
rating purposes.  VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has also been provided VCAA notice with respect 
to effective dates in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 73 (2006).  Additionally, the Board 
did consider whether separate ratings should be assigned for 
separate periods of time based on facts found during the 
pendency of the appeal, a practice known as "staged ratings."  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505, 509 (2007).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  This is the rule 
against pyramiding.  38 C.F.R. § 4.14.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  This 
is the rule for analogous ratings.  38 C.F.R. § 4.20.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or to other pathology, or 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.  

Regarding the joints, factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to more or less movement 
than normal, weakened movement, excess fatigability, pain, 
incoordination, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, 
interference with standing, sitting and weightbearing.  For 
the purpose of rating disability from arthritis, the shoulder 
and elbow are considered major joints, ratable on disturbance 
of function.  38 C.F.R. § 4.45.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of higher 
evaluations based upon functional loss due to pain on use, or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
4 Vet. App. 202 (1995).  

A muscle injury will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  When evaluating muscle group injuries from shell 
fragment wounds, they shall be classified as slight, 
moderate, moderately severe or severe.  Moderate disability 
contemplates through and through or deep penetrating wounds 
of short track from a small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  Moderately severe 
muscle injuries contemplate through and through or deep 
penetrating wounds by small high velocity missiles or large 
low-velocity missiles, with debridement, prolonged infection, 
or sloughing of soft parts and intramuscular scarring.  
Severe muscle disability contemplates through and through or 
deep penetrating wounds due to high-velocity missiles, or 
large or multiple low-velocity missiles, or shattering bone 
fracture or open comminuted fractures with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intramuscular binding and scarring.  38 C.F.R. § 4.56(d).  

Muscle Group III includes the intrinsic muscles of the 
shoulder girdle, including the pectoralis major and deltoid, 
and affect elevation and abduction of the arm to the level of 
the shoulder.  Injuries to Muscle Group III for the major arm 
which are slight warrant a 10 percent evaluation, moderate 
warrant a 20 percent evaluation, and moderately severe 
warrant a 30 percent evaluation.  38 C.F.R. § 4.73, 
Diagnostic Code 5303.  

Muscle Group V includes the flexor muscles of the elbow and 
affect function of elbow supination and flexion of the elbow, 
and for the non-dominant arm, warrant a noncompensable 
evaluation if slight, a 10 percent evaluation if moderate, 
and a 20 percent evaluation if moderately severe.  38 C.F.R. 
§ 4.73, Diagnostic Code 5305.  

Limitation of motion of the major arm to the shoulder level 
warrants a 20 percent evaluation, and midway between the side 
and shoulder level warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Limitation of flexion of the forearm (elbow) of the major arm 
to 100 degrees warrants a 10 percent evaluation, to 
90 degrees warrants a 20 percent evaluation, and to 
70 degrees warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206.  

Analysis:  Historically, the service medical records reveals 
the veteran to have received fragment wounds to the right 
shoulder and left arm in June 1969 from a mortar attack.  The 
wounds were cleaned and debrided and left open with dressing 
changes until sutured; all under local anesthesia.  These 
wounds were not through and through or deep track, and there 
is no evidence of any post-treatment residuals of debridement 
or postoperative infection.  The veteran was able to complete 
his enlistment and was not medically separated.  

In May 1971, the veteran was granted service connection for 
each of the shell fragment wounds with 10 percent evaluations 
each assigned for the right shoulder and left arm, effective 
from the date of service separation.  There is no significant 
clinical evidence showing that the veteran sought or required 
any particular medical treatment for these injuries in the 
years following service separation.  Following the veteran's 
claim for increase years later, the RO granted an increased 
evaluation from 10 to 20 percent for the right shoulder shell 
fragment residuals, reflecting an overall increase in 
disability of right shoulder muscle group effective from the 
date of claim in November 2001.  An increase for the left 
arm/elbow fragment wound residuals was denied.  The veteran 
testified before the undersigned at a Travel Board hearing 
regarding his subjective complaints attributable to these 
injuries and that testimony has been carefully considered, 
but will not be repeated in this decision.  

The veteran was provided formal VA examination in 
February 2002.  His history of shell fragment wounds to the 
right shoulder and left elbow was discussed.  It was noted at 
this time that the veteran had a significant post-service 
history of a right bicep rupture at the right elbow secondary 
to a lifting injury.  He was right hand dominant.  The right 
shoulder had a transverse 4-centimeter scar which was well 
healed and mildly adherent.  The shoulder had no effusion, 
and forward flexion was to 140 degrees and abduction was to 
130 degrees, with some crepitus with external rotation.  
There was pain to palpation over the right AC joint.  
Neurovascular status of the right shoulder was intact.  The 
left elbow had full range of motion from 0 to 140 degrees 
with no effusion or swelling.  There was pain to palpation 
over the lateral epicondyle.  Although the right (dominant) 
forearm was slightly larger than the left, the left bicep was 
3 centimeters larger than the right, and this was clearly 
attributed to the post-service right distal bicep rupture and 
unrelated to the right shoulder wound.  Neurovascular status 
of the left elbow was intact.  X-ray studies revealed 
retained shrapnel in the right shoulder, and were also 
consistent with an right shoulder impingement syndrome, and 
degenerative arthritis of the shoulder was considered 
moderate.  There was also shrapnel noted retained in the left 
elbow.  

The veteran was next provided a VA orthopedic examination in 
April 2004.  He reported having had no injury since the time 
of his discharge, and had received no additional medical care 
for his wounds since the time of discharge.  He complained of 
some left elbow discomfort, mostly with maximum flexion.  
Right shoulder pain was more constant in nature.  The left 
elbow had a 3.5-centimeter transverse scar, and exhibited 
full active range of motion.  Neurological evaluation was 
normal.  The right shoulder had a 4-centimeter transverse 
scar.  The right arm exhibited 130 degrees of flexion and 140 
degrees of abduction.  There was tenderness on manipulation 
of the shoulder as well as impingement.  Neurological 
evaluation of the shoulder was also considered within normal 
limits.  X-ray studies revealed moderate degenerative changes 
of the shoulder AC joint, but X-ray studies of the left elbow 
revealed no evidence of degenerative change.  Retained 
foreign bodies were identified at each location.  Diagnoses 
were degenerative joint disease of the right shoulder AC 
joint, and otherwise each fragment wound was considered 
moderately symptomatic.  

The veteran was next provided a VA orthopedic examination in 
May 2005.  The claims folder was available and reviewed in 
conjunction with the examination.  The post-service ruptured 
right biceps tendon had never been surgically corrected and 
it was noted that this contributed to weakness of the right 
arm.  Both shoulders appeared to be at the same level.  There 
was a 4-centimeter slightly indented transverse wound of the 
right shoulder which was 1 centimeter at its widest portion.  
There did not appear to be any significant adherence to deep 
underlying fascia or muscle.  It was also noted that the 
veteran's right bicep muscle was displaced inferiorly with 
clear evidence of a past rupture of the proximal attachment 
of the biceps tendon at the shoulder.  This latter injury 
resulted in loss of right hand grip strength and range of 
motion, and also loss of motion of the right wrist.  Right 
shoulder range of motion was 110 degrees of active or passive 
adduction, and 100 degrees of forward flexion.  Repeated 
attempts at performing this range of motion produced 
complaints of increasing pain and weakness.  There was also 
noted grinding and crepitation on right shoulder range of 
motion testing.  The left elbow revealed an oblique, healed 
superficial scar which was not adherent to underlying fascia 
or muscle.  Repeated range of motion testing of the left 
elbow revealed full extension but active and passive forward 
flexion to 100 degrees with maximum effort and accompanied by 
pain.  There was no appreciable loss of strength and grip of 
the left non-dominant hand.  The diagnosis for residuals of 
the right shoulder wound included retained metallic 
fragments, AC joint arthritis, and impingement syndrome.  The 
left elbow was also noted to have retained metallic 
fragments.  

The veteran was provided his most recent VA orthopedic 
examination in April 2008 which included a review of his 
claims folder.  Examination revealed the right shoulder 
abducted to 100 degrees, and forward flexed to 90 degrees.  
There was significant pain at the end of these motions.  More 
recent X-ray studies of the right humerus, including the 
right shoulder, revealed no remaining metal fragments left 
within the skin.  There was quite severe degenerative 
arthritis at the AC joint and some arthritis at the right 
glenohumeral joint area.  The left elbow extended to minus 
10 degrees, but flexion was now limited to only 85 degrees.  
Strength of the left biceps was in the 4-/5 range and triceps 
was in the 3+/5 range.  X-rays did reveal a tiny piece of 
metallic shrapnel just lateral to the left elbow in the 
subcutaneous tissue.  However, there was still no evidence of 
left elbow arthritis or degenerative changes.  The examiner 
again noted the veteran's post-service right biceps rupture 
which probably involved both the long head and the short head 
tendons.  

The veteran was also most recently provided a neurological VA 
examination in April 2008 which included a review of his 
records.  He complained of chronic pain from both injuries, 
more on ranges of motion and lifting, but there was not any 
radicular quality pain radiating from the proximal arms into 
the hand.  It was also noted that he had been struck by an 
automobile as a pedestrian in 1999 with significant back 
problems, though negative for any form of fracture.  
Examination revealed a muscular deformity of the right biceps 
secondary to the post-service rupture.  Right arm range of 
motion was restricted on abduction to 90 to 100 degrees.  On 
strength testing, his deltoid was 4/5 weakness.  Biceps, 
brachioradialis, wrist extension, finger extenders, finger 
flexors and all of the hand intrinsic musculature was normal 
with the exception of trace weakness of the right opponens 
and APB.  The impression from examination was that the 
veteran had chronic pain from both injuries which appeared to 
be mostly musculoskeletal orthopedic in nature.  There was no 
obvious symptoms or findings to suggest a brachial plexus or 
mononeuropathic injury.  There were some findings of distal 
peripheral neuropathy in the lower extremities "possibly 
related to alcohol."  There were no other findings to suggest 
radiculopathy or myelopathy.  

The Board finds that the evidence on file supports an 
increased evaluation from 20 to 30 percent for the veteran's 
right shoulder shell fragment wound residuals.  Right arm 
muscle strength is significantly impaired, but this is 
clearly attributable in the main to a non-service-connected 
right bicep rupture (never surgically repaired) which is 
entirely unrelated to the shell fragment wound, and for which 
the veteran may not receive an increased disability rating.  
The original nature of the right shoulder shell fragment 
wound and a longitudinal history of examination and 
evaluation does most nearly approximate the presently 
assigned 20 percent evaluation for overall moderate muscle 
damage involving Muscle Group III at 38 C.F.R. § 4.73, 
Diagnostic Code 7303.  

However, it is clear that during the pendency of this appeal, 
degenerative arthritis which has long been attributed to the 
original shell fragment wound has significantly increased in 
severity to be characterized as severe in nature, and this 
has resulted in a chronic impingement syndrome noted on 
multiple examinations.  All examinations during the pendency 
of the appeal note a significant reduction in range of motion 
of the shoulder for both forward flexion and abduction to 
generally no higher than the level of the shoulder at some 
90 degrees.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, 
limitation of motion of the arm to no higher than shoulder 
level for the major extremity warrants only the currently 
assigned 20 percent evaluation.  The next higher 30 percent 
evaluation would require evidence that the arm can only move 
approximately 45 degrees, midway between the side and 
shoulder level, and this is not demonstrated in any evidence 
on file.  

Nonetheless, the VA examinations and other VA outpatient 
treatment records on file do reveal an increase in overall 
symptomatology attributable principally to the advanced 
arthritis and impingement syndrome of the shoulder which have 
long been characterized as residuals associated with the 
original shell fragment wound injury.  The veteran is 
objectively shown by the evidence on file to have increases 
in pain and limitation of motion based upon repetitive use, 
especially any use for activities of daily living and lifting 
requirements.  Accordingly, and consistent with the case of 
DeLuca v. Brown, supra, the Board finds that the overall 
degree of symptoms more nearly approximate the criteria for a 
30 percent evaluation under Diagnostic Code 5303 for 
moderately severe impairment of Muscle Group III of the major 
arm.  

However, no higher evaluation is warranted in consideration 
of any potentially applicable rating criteria or diagnostic 
code.  No evidence  on file shows severe right shoulder 
muscle impairment or limitation of arm motion to only 25 
degrees from the side sufficient for the next higher 
40 percent evaluation.  Additionally, the multiple 
neurological consultations and VA neurological examination on 
file do not support findings for a separate evaluation for 
any neurological impairment directly attributable to the 
right shoulder shell fragment wound.  The veteran has, during 
the pendency of the appeal, presented for neurological 
symptoms involving the face, both hands, lower and upper 
extremities, but no competent clinical evidence or opinion on 
file reveals any discreet neurological impairment 
attributable to the right shoulder muscle wound, arthritis or 
impingement syndrome.  The Board finds that the evidence 
supports an increase to 30 percent for moderately severe 
muscle damage at all times during the pendency of this 
appeal.  

With respect to the left arm/elbow shell fragment wound, the 
Board does not find that an evaluation in excess of that 
presently assigned for moderate muscle damage of Muscle 
Group V under Diagnostic Code 5303 is warranted during most 
of the period of this appeal.  This was clearly a less 
significant shell fragment wound than the right shoulder, and 
is so clinically demonstrated at all times from the original 
service medical records forward.  At no time during the 
pendency of the appeal has the left elbow or arm been noted 
to manifest any form of sustained swelling or effusion, nor 
any particular muscle atrophy.  Forearm circumference 
measurements in 2002 were essentially identical for both 
right and left arms.  In 2002 there was full and complete 
range of motion of the left elbow, and grip and pinch 
strength were good.  At no time during the pendency of the 
appeal have any degenerative changes or traumatic arthritis 
been noted for the left elbow or arm.  In April 2004, the 
veteran was noted to complain of some left elbow discomfort.  
Discomfort occurred with maximum flexion but full active 
range of motion of the elbow/forearm was still clinically 
feasible.  In May 2005, repeat testing of the left elbow 
revealed full extension, but active and passive forward 
flexion was now limited to 100 degrees with maximum effort 
with a soft end point accompanied by pain.  There was, 
however, no appreciable loss of strength of the grip of the 
left non-dominant hand.  However, by time of the April 2008 
VA examinations, the left elbow could only be flexed to 85 
degrees and rotary motions resulted in crepitus.  There 
remained only one identifiable tiny piece of metallic 
shrapnel in the soft tissue of the left elbow and there was 
still no identifiable traumatic or degenerative changes of 
the joint.  

Accordingly, the Board finds that no higher than the 
currently assigned 10 percent evaluation for moderate muscle 
impairment for Muscle Group V under 38 C.F.R. § 4.73, 
Diagnostic Code 5303 for the minor arm is warranted.  Again, 
multiple neurological consultations on file and the most 
recent April 2008 neurological examination do not reveal that 
this left elbow/arm shell fragment wound has resulted in any 
identifiable neurological impairment which would justify a 
separate compensable evaluation.  

However, it is clear from the clinical evidence on file that 
limitation of motion of the left elbow/forearm is 
attributable to the veteran's shell fragment wound, despite 
continued findings of no arthritic changes, and under 
38 C.F.R. § 4.71a, Diagnostic Code 5206, limitation of 
flexion to 90 degrees warrants a 20 percent evaluation for 
the minor arm.  The Board therefore finds that although a 
10 percent evaluation is warranted for moderate muscle damage 
to Muscle Group V during the pendency of this appeal, this 
limitation of motion warrants an increase to 20 percent 
effective from the date of the VA orthopedic examination 
conducted on 9 April 2008, at which time left elbow flexion 
was limited to 85 degrees.  

At no time during the pendency of the appeal has muscle 
damage to Muscle Group V been shown to meet or even nearly 
approximate a finding of moderately severe sufficient for the 
next higher 20 percent evaluation, but a 20 percent 
evaluation is warranted, based upon limitation of flexion to 
90 degrees from the time of the VA orthopedic examination in 
2008 forward.  The Board  notes that Diagnostic Code 5206 
continues the same 20 percent evaluation even if the left 
(minor) elbow flexion was limited to 70 degrees, and an award 
of the next higher 30 percent evaluation would require 
objective clinical evidence showing limitation of flexion to 
only 55 degrees, and this is not shown in any evidence on 
file.  

To the extent that the veteran's disabilities impacts his 
employment, such has been contemplated in the currently 
assigned scheduler evaluations.  The evidence does not 
reflect that the disabilities at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluations), or necessitated 
any frequent periods of hospitalization, such that 
application of the regular scheduler standards is rendered 
impracticable.  Thus referral to the RO for consideration of 
the assignment of an extra-schedular evaluation under 
38 C.F.R. § 3.321 (2008) is not warranted.  The assigned 
schedular evaluations for the veteran's shell fragment wounds 
contemplate the demonstrated symptoms and manifestations and 
provide for appropriate ratings for the disabilities at 
issue.  


ORDER

Entitlement to an increased evaluation to 30 percent for the 
residuals of shell fragment wound of the right (dominant) 
shoulder is warranted at all times during the pendency of the 
appeal, subject to the law and regulations governing the 
award of monetary benefits.  

An evaluation in excess of 10 percent for the residuals of a 
shell fragment wound of the left (non-dominant) arm/elbow 
from the date of claim forward is denied, but an increase to 
20 percent, based upon limitation of flexion, is granted 
effective from 9 April 2008, subject to the law and 
regulations governing the award of monetary benefits.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


